Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of June 23, 2009 (the
“Effective Date”), by and between CoBiz Bank d/b/a Colorado Business Bank (the
“Company”) and Scott Page (“Employee”).  Notwithstanding the date set forth
above, the effective date (the “Effective Date”) of this Agreement shall be the
date the Employee begins employment with the Company.

 

1.             Employment.  The Company agrees to employ Employee, and Employee
agrees to work for the Company, in the capacity or capacities specified on
Exhibit A or in such other capacities with the Company and its subsidiaries as
may be determined from time to time by the Company, on the terms and subject to
the conditions established in this Agreement.  Employee will report to the
Reporting Person designated in Exhibit A, subject to change by the Company from
time to time.  This Agreement and Employee’s employment by the Company shall
continue for the term set forth in Section 5(a) below or until earlier
termination as provided in Section 5(b) below.  Terms capitalized and not
otherwise defined herein are used as defined in Exhibit B.

 

2.             Responsibilities of Employment.  Employee shall devote his full
business time and effort to the performance of his responsibilities under this
Agreement and shall not provide services to, or own any equity or other interest
in, any other entity, other than passive investments that do not interfere with
the performance of Employee’s responsibilities hereunder.  Employee shall
perform his responsibilities diligently, faithfully and to the best of his
abilities.  Employee shall comply with and carry out the policies, programs and
directions of the Company, including, without limitation, the Company’s Code of
Ethics and Insider Trading Policies as in effect from time to time.

 

3.             Compensation.  The Company will compensate Employee for his
services as follows:

 

(a)           Base Compensation.  The Company will pay Employee not less than
the monthly base compensation specified on Exhibit A, payable in accordance with
the Company’s normal payroll schedule.  Employee’s base compensation will be
reviewed annually and may be increased or decreased from time to time, so long
as a decrease does not amount to a decrease constituting Good Reason as defined
in Exhibit B, in the sole discretion of the Company’s Board of Directors or such
officers as the Board of Directors designate as having such discretion.

 

(b)           Plans.  Employee will be eligible to participate in all medical,
dental, vision and other employee welfare plans maintained by the Company from
time to time and available to similarly situated employees of the Company, in
accordance with the terms of such plans.

 

(c)           Vacation.  Employee will be entitled to paid vacation each year as
specified on Exhibit A, subject to the Company’s general vacation policy as in
effect from time to time.

 

(d)           Stock.  CoBiz Financial Inc., a Colorado corporation and the owner
of all outstanding capital stock of the Company (“CoBiz”), has an incentive
equity plan for key

 

--------------------------------------------------------------------------------


 

employees of CoBiz and its subsidiaries, including the Company.  Within a
reasonable time following the Effective Date, CoBiz will: (i) grant
non-qualified options to Employee to purchase a total of 15,000 shares of CoBiz
common stock vesting ratably over a three-year period, which options will expire
seven years after their issuance and will have an exercise price that is equal
to the fair market value of the CoBiz stock on the date such options are
granted, subject to the terms and conditions of the CoBiz equity incentive plan
pursuant to which the options are granted; and (ii) make a grant of 10,000
shares of CoBiz restricted common stock vesting ratably over a five-year period,
subject to the terms and conditions of the CoBiz equity incentive plan pursuant
to which the restricted stock is granted, as such plan may be amended from time
to time.

 

(e)           Discretionary Bonus Plan.  Employee will be eligible to
participate in such discretionary bonus plans as the Company may establish from
time to time for similarly situated employees of the Company, in accordance with
the terms of any such plans and any amendments thereto.  Employee shall be
eligible to receive a performance bonus of up to fifty percent (50%) of his
annual base compensation, provided that (i) the Company, in its sole discretion,
awards such bonuses in a given year and (ii) Employee meets certain performance
criteria as established by the Company upon consultation with Employee;
provided, however, that Employee will receive a bonus payment in the first year
of the Initial Term of at least twenty percent (20%), but no more than fifty
percent (50%), of his annual base compensation (the “Mandatory Bonus”), of which
$25,000 will be paid to Employee on the Effective Date or within a reasonable
time thereafter (but in no event later than December 31, 2009), and the
remainder of such Mandatory Bonus will be calculated and paid to Employee in
January 2010.  For the avoidance of doubt, Employee will receive the Mandatory
Bonus for his first year of employment with the Company in an amount totaling at
least $50,000, but may receive an additional amount in accordance with the
Company’s discretionary bonus plan and subject to the conditions set forth in
subsections (i) and (ii) of this Section 3(e).  Except as otherwise provided
herein, this Section 3(e) shall not be construed to require the Company to
provide any discretionary bonus plans or programs.  The Company may terminate or
modify such plans or programs at any time, in its sole discretion.

 

(f)            Equity Incentive Plans.  Employee will be eligible to participate
in such stock option and other equity incentive plans as the Company may
establish from time to time for similarly situated employees of the Company, in
accordance with the terms of any such plans and any amendments thereto.  This
subparagraph shall not be construed to require the Company to provide any such
plans or programs.  The Company may terminate or modify such plans or programs
at any time, in its sole discretion.

 

(g)           Automobile Allowance.  Employee will be entitled to an automobile
allowance of $600 per month, which will be paid to Employee not later than the
last day of each month.

 

The payment of compensation and the provision of benefits will be subject to all
applicable federal, state and local tax withholding and reporting requirements.

 

4.             Reimbursement of Expenses.  Employee will be entitled to
reimbursement of ordinary and necessary out-of-pocket expenses reasonably
incurred by him on behalf of the Company in the course of performing his duties
hereunder under the Company’s expense

 

--------------------------------------------------------------------------------


 

reimbursement policy, as may be amended from time to time, applicable to
similarly situated employees, upon furnishing appropriate documentation in
accordance with such policy as in effect at the time the expense is incurred.

 

5.             Term; Termination.

 

(a)           Term.  The initial term of this Agreement will begin on the
Effective Date and will continue until the fifth (5th) anniversary of the
Effective Date (the “Initial Term”) or, if sooner, until this Agreement is
terminated pursuant to Section 5(b).  If this Agreement continues in effect
until the fifth (5th) anniversary of the Effective Date, it will thereafter
automatically renew for successive one-year terms (each, a “Renewal Term”)
unless either party gives written notice of non-renewal to the other at least
thirty (30) days prior to the end of the then-current term or this Agreement is
otherwise terminated as provided herein.  Should Employee continue in his
position or any other position after expiration of the Initial Term (if there is
no Renewal Term) or after any Renewal Term (if there is no subsequent Renewal
Term), he will thereafter become an employee “at will” subject to the policies
and procedures of the Company as applicable to all employees until such time as
the parties enter into a written agreement modifying Employee’s “at-will”
employment.

 

(b)           Termination.  This Agreement, the Employee’s base compensation and
any and all other rights of the Employee under this Agreement or as an employee
of the Company will terminate (except as otherwise provided in this Agreement):
(i) immediately upon the death of the Employee; (ii) upon the termination of
employment due to the Disability of the Employee immediately upon notice from
either party to the other; (iii) upon termination of the employment of Employee
for Cause, immediately upon notice of such termination from the Company to the
Employee after the end of any applicable cure period, or at such later time as
such notice may specify; (iv) upon termination of the employment of Employee
without Cause, immediately upon notice from the Company to the Employee, or at
such later time as such notice may specify; (v) upon voluntary resignation by
the Employee for Good Reason, immediately upon notice of such termination from
the Employee to the Company after the end of any applicable cure period, or at
such later time as such notice may specify; (vi) upon voluntary resignation by
the Employee without Good Reason, immediately upon notice from the Employee to
the Company, or at such later time as such notice may specify; or (vii) if
either party gives notice of non-renewal under Section 5(a), then at the end of
the then current Initial Term or Renewal Term.

 

6.             Effect of Termination.  Upon termination of this Agreement by the
Company or by Employee, including termination upon the death or Disability of
Employee, the rights and obligations of Employee and the Company shall be as
provided in this Section 6.

 

(a)           Compensation through Termination Date .  Upon any termination of
this Agreement pursuant to Section 5(b), the Company (i) will pay Employee his
base compensation pursuant to Section 3(a) through the date of termination,
(ii) will pay Employee for vacation accrued but not taken under Section 3(c) in
accordance with its vacation policy, and (iii) will reimburse Employee pursuant
to Section 4 for expenses incurred prior to the termination, provided that the
request for such reimbursement is made by the Employee no later than 10 days
after the termination of this Agreement.  Except as specifically provided in
this Section 6, the

 

--------------------------------------------------------------------------------


 

Company will have no obligation to pay any severance, salary, benefits or other
compensation or damages at or after the date of termination.  All payments under
this Section 6(a) shall be at the earliest possible time and no later than 15
days after the Employee’s termination date.

 

(b)           Severance Upon Termination Without Cause or for Good Reason.  If
Employee’s employment is terminated by the Company without Cause pursuant to
Section 5(b)(iv) or by Employee with Good Reason pursuant to Section 5(b)(v),
then, in addition to the amounts payable under Section 6(a), the Company will
pay Employee severance equal to his base compensation under Section 3(a) as in
effect on the date of termination for the Severance Period specified in
Exhibit A.  If Employee’s employment is terminated by the Company without Cause
pursuant to Section 5(b)(iv) or by Employee with Good Reason pursuant to
Section 5(b)(v) prior to the second anniversary of the Effective Date, then the
vesting of Employee’s shares of CoBiz restricted stock, as granted under
Section 1(d) above pursuant to the CoBiz equity incentive plan, will accelerate
so that a total of forty percent (40%) of such shares of restricted stock
granted to Employee are vested upon the effective date of Employee’s
termination, but in no event shall such acceleration be increased under
Section 6(d) in the event that such termination occurs within 365 days after a
Change of Control.

 

(c)           Additional Severance for Bonus.  If severance is payable under
Section 6(b) and if Employee received a bonus from the Company in respect of the
last full fiscal year ending prior to the date of termination, the Company shall
pay to Employee additional severance equal to the average of the bonuses paid to
Employee in respect of each year in the three-year period ending with such last
full fiscal year (or if Employee had not been employed for all of that
three-year period, the average of the bonuses paid with respect to each full
fiscal year in which Employee was employed), in each case, pro rated to the
effective date of the termination.

 

(d)           Increased Severance Upon Termination Following Change of Control. 
If severance is payable under Section 6(b), and if notice of such termination
without Cause by the Company or termination by the Employee with Good Reason
pursuant to Section 6(b) was given by the Company or Employee within 365 days
after a Change of Control, (i) the severance payable under Section 6(c) shall be
the full amount of the bonus or average bonus described therein and shall not be
pro rated to the date of termination and (ii) except as otherwise provided in
Section 6(b), the severance payable under Sections 6(b) and (c) shall be
increased by multiplying the amount otherwise payable (as adjusted pursuant to
clause (i)) by the Change of Control Multiple specified in Exhibit A.  For the
avoidance of doubt, the increased severance payable to Employee pursuant to this
Section 6(d) will be paid to the Employee over the time period specified in
Section 6(e) below.  If any excise tax imposed under the Internal Revenue Code
Section 4999 or any successor provision, as amended after the date hereof, is
due and owing by Employee as a result of any amount paid or payable pursuant to
this Section 6(d), Company shall indemnify and hold Employee harmless against
all such excise taxes and any interest, penalties or costs with respect thereto.

 

(e)           Payment.  Severance payable under Sections 6(b) and (c) (as
potentially adjusted under Section 6(d)) shall be payable in 12 equal monthly
installments commencing on the last day of the first full calendar month
following the date the Employee’s release under Section 6(h) becomes fully and
finally effective after the effective date of termination.  All severance
payments shall be subject to normal withholding.

 

--------------------------------------------------------------------------------


 

(f)            Continuation of Benefits.  If severance is payable under
Section 6(b), provided that the Employee timely elects COBRA continuation
coverage under any one or more of the Company’s medical, dental and vision
insurance plans for the Employee and/or the Employee’s covered dependents, the
Company will pay or reimburse the Employee for that portion of the COBRA
continuation coverage premiums for the Employee and his covered dependents that
would result in the Employee’s portion of such COBRA continuation coverage
premiums being equal to the premiums paid by similarly situated active employees
of the Company for the same coverage, for the shorter of (i) the Severance
Period or (ii) the maximum period of COBRA continuation coverage available to
the Employee and his dependents.  The payment or reimbursement by the Company as
provided in the immediately preceding sentence shall be made as necessary to
cause the cost to Employee of such coverage to equal the cost that Employee
would have incurred if continued direct participation under the plans had been
permissible.  The Company’s obligation for payment or reimbursement under this
Section 6(f) as to each such plan shall terminate if and when Employee becomes
eligible to participate in a medical, dental or vision plan, as the case may be,
of another employer, without regard to the relative level of benefits provided
by the Company’s plan and the plan of the other employer.

 

(g)           Death or Disability.  If Employee’s employment is terminated as a
result of Employee’s death pursuant to Section 5(b)(i) or Disability pursuant to
Section 5(b)(ii), the Company shall pay severance to Employee or his estate as
in the case of a termination by Employee for Good Reason pursuant to
Section 6(b) (with no increase to such severance under Section 6(d) in the event
that such termination occurred within 365 days after a Change of Control), which
shall be paid in 12 equal monthly installments commencing on the last day of the
first full calendar month following the Employee’s termination date; provided
that, if Employee is insured under a long-term disability or life insurance
policy provided or sponsored by the Company, excluding any policy held in the
name of and payable to the Company such as a bank owned life insurance policy,
(whether or not such premiums are paid by or taxable to the Employee in whole or
in part), the total severance amount payable hereunder shall be offset by the
full amount of the proceeds of such policy and any remaining severance amount
after such offset shall be paid as provided in Section 6(e).

 

(h)           Severance Conditioned on Release.  Employee’s right to receive
severance and premiums for COBRA continuation coverage in the Company’s medical,
dental and vision insurance plans as provided in Sections 6 (b) through
6(g) will (i) be contingent upon Employee’s execution of a release of all claims
against the Company and its Affiliates (other than the right to receive
severance and premiums for COBRA continuation coverage under this Section 6) in
form and substance and under procedures reasonably believed by the Company to be
adequate to effectively waive all such claims under applicable laws and
(ii) automatically terminate upon any breach by Employee of Section 7 or 8 of
this Agreement.  The Company will provide the form of such release to Employee
at the time of any termination as a result of which severance is payable.  If
the release does not become fully and finally effective until legally prescribed
periods have elapsed, notwithstanding any other provision of this Agreement, no
severance shall be payable until all such periods have elapsed and the release
has become fully and finally effective.

 

(i)            Deferral.  The Company may elect to defer any payment of
severance that may become due to Employee if, at the time the payment becomes
due, the Company or any

 

--------------------------------------------------------------------------------


 

bank owned by the Company is not in compliance with any regulatory-mandated
minimum capital requirements or if making the payments would cause the Company’s
or any such bank’s capital to fall below such minimum capital requirements,
provided, however, that any such deferral complies in all respects with Internal
Revenue Code Section 409A (“Section 409A”) to the extent applicable.  In this
event, the Company will resume making the payments as soon as it can do so
without violating such minimum capital requirements or as soon as payment is
permitted under Section 409A if applicable.

 

(j)            Compliance with Section 409A.  It is intended that the severance
payments and benefits provided under this Section 6 be exempt from the
provisions of Section 409A to the fullest extent possible.  To the extent that
any such payment or benefit is subject to Section 409A then, notwithstanding
anything in this Agreement to the contrary, any amount that becomes payable
under this Agreement to the Employee upon the Employee’s termination of
employment shall not be paid unless such termination of employment constitutes a
separation from service under Section 409A and payment of any severance amount
under Section 6 shall not commence until sixty (60) days after such separation
from service.  A “separation from service” means a separation from service with
the Company and all other persons or entities with whom the Company would be
considered a single employer under Section 409A.  If the Company determines in
good faith that the Employee is a “specified employee” under Section 409A then,
to the extent required under Section 409A, any amount that otherwise would be
payable to the Employee during the six-month period following the Employee’s
separation from service shall be suspended until the lapse of such six-month
period (or, if earlier, the date of death of the Employee).  The amount that
otherwise would be payable to the Employee during such period of suspension
shall be paid in a single payment on the day following the end of such six-month
period (or, if such day is not a business day, on the next succeeding business
day) or within thirty (30) days following the death of the Employee during such
six-month period, provided that the death of the Employee during such six-month
period shall not cause the acceleration of any amount that otherwise would be
payable on any date during such six-month period following the date of the
Employee’s death.  Any amounts not subject to the suspension described in the
preceding sentence shall be paid as otherwise provided in this Agreement.

 

7.             Protective Covenants.

 

(a)           Non-Solicitation / Non-Disparagement.  Employee agrees that,
without the Company’s prior written consent, during the period commencing on the
Effective Date and ending on the first anniversary of the effective date of
termination of Employee’s employment with the Company, neither Employee nor any
Affiliate of Employee will:

 

(i)            Solicit or induce, directly or indirectly, any Person who is or
was during the six-month period preceding such solicitation or inducement an
employee or agent of the Company or of any Affiliate of the Company to terminate
such Person’s relationship with the Company or such Affiliate or to enter into
an employment or agency relationship with any Person other than the Company or
an Affiliate of the Company;

 

(ii)           Solicit or induce, directly or indirectly, any customer of the
Company or of any Affiliate of the Company to terminate or reduce the extent of
such

 

--------------------------------------------------------------------------------


 

customer’s business with the Company or such Affiliate or to become a customer
of any other Person in respect of products or services offered by the Company or
any of its Affiliates; or

 

(iii)          Make any statements or take any action that could reasonably be
expected to damage the reputation, standing or business of the Company or of any
Affiliate of the Company.

 

(b)           Judicial Modification. Employee acknowledges and agrees that the
restrictions set forth in this Section 7 are reasonable and necessary in
duration and scope to protect the legitimate interests and expectations of the
Company.  If, contrary to the agreement and intent of the parties, a court of
competent jurisdiction should find that any such restriction is unenforceable as
written, the parties intend and agree that such restriction will be deemed
modified to the minimum extent necessary to render it enforceable and will be
enforced as so modified.

 

8.             Confidentiality.  Except as may be required in connection with
his employment under this Agreement, Employee will not, directly or indirectly,
use or disclose to any other Person any information of a confidential or
proprietary nature belonging or relating to the Company or any of its
Affiliates, or any information the disclosure of which could reasonably be
expected to have an adverse effect on the Company, its businesses, property or
financial condition, including but not limited to information concerning the
Company’s methods of operation, techniques, know-how, plans, policies,
customers, suppliers, representatives or other matters of any kind or
description relating to the products, services, or businesses of the Company or
any of its Affiliates.  All records, files, documents, equipment and the like
relating to the Company’s businesses which Employee may prepare, use, possess or
observe shall be and remain the sole property of the Company, and upon
termination of his employment hereunder for any reason, Employee shall return to
the Company any items of that nature and any copies thereof which he may have in
his possession or control.

 

9.             Indemnity.

 

(a)           Indemnification.  Company will indemnify Employee (and, upon his
death, his heirs, executors and administrators) to the fullest extent permitted
by law against all losses, liabilities, costs and expenses, including reasonable
attorneys’ fees, court and investigative costs, judgments, fines and amounts
paid in settlement (collectively, “Losses”) reasonably incurred by him in
connection with or arising out of any pending, threatened or completed action,
suit or proceeding brought by a third party in which he may become involved by
reason of his having been an officer or director of the Company or any Affiliate
of the Company, unless the acts or omissions giving rise to the pending,
threatened or completed action arise or result, in whole or in part, from the
actual or alleged gross negligence or willful misconduct of the Employee.  The
indemnification rights provided for herein are not exclusive and will supplement
any rights to indemnification that Employee may have under any applicable bylaw
or charter provision of Company or any Affiliate of the Company or any
applicable statute.

 

(b)           Advancement of Expenses.  In the event that Employee becomes a
party, or is threatened to be made a party, to any pending, threatened or
completed action, suit or

 

--------------------------------------------------------------------------------


 

proceeding for which the Company is required to indemnify him, the Company will,
to the fullest extent permitted by law, advance all Expenses incurred by
Employee in connection with the investigation, defense, settlement or appeal of
any threatened, pending or completed action, suit or proceeding, subject to
receipt by the Company of a written undertaking from Employee to reimburse the
Company for all amounts actually paid by the Company to or on behalf of Employee
in the event it shall be ultimately determined that the Company is not obligated
to indemnify Employee for such amounts, and to assign to the Company all rights
of Employee to indemnification under any policy of directors and officers
liability insurance to the extent of the amounts actually paid by Company to or
on behalf of Employee.

 

(c)           Litigation.  Unless precluded by an actual or potential conflict
of interest, Company will have the right to recommend counsel to Employee to
represent him in connection with any claim covered by this Section 9.  Further,
Employee’s choice of counsel, his decision to contest or settle any such claim,
and the terms and amount of the settlement of any such claim will be subject to
Company’s prior reasonable approval in writing.

 

10.           Damages for Breach / Injunctive Relief. Employee acknowledges that
should he breach Section 7 or 8 of this Agreement, the Company will be entitled
to pursue all available remedies, including injunctive relief and money
damages.  The parties acknowledge and agree that any breach of Employee’s
covenants set forth in Section 7 or 8 will result in irreparable damage to the
Company for which there may be no adequate remedy at law.  Therefore, the
parties agree that the Company may in its sole discretion seek an order
enjoining any breach of such covenants, without prejudice to any other right or
remedy to which the Company may be entitled at law or in equity.  The parties
further agree that, in any action brought by the Company as a result of
Employee’s breach of any of the covenants set forth in Section 7 or 8 above, the
Company shall be entitled to all reasonable costs and expenses, including
reasonable attorneys’ fees incurred in connection therewith.

 

11.           Arbitration.  Any dispute arising out of this Agreement or
connected with Employee’s employment will be submitted to binding arbitration in
Denver, Colorado.  The arbitration will be conducted by one arbitrator selected
by the parties from the Judicial Arbiter Group or, if the Judicial Arbiter Group
is not available, by the American Arbitration Association or another arbitral
body selected by the parties. The American Arbitration Association Employment
Arbitration Rules shall govern the arbitration.  The decision of the arbitrator
may be entered as a judgment in any court of competent jurisdiction. 
Notwithstanding this arbitration provision, the Company will be entitled to
apply to any court of competent jurisdiction for injunctive relief under
Section 10.  The prevailing party in any arbitration shall be entitled to his or
its reasonable costs and expenses, including reasonable attorneys’ fees incurred
in connection therewith.

 

12.           EESA Compliance.

 

(a)           CoBiz has entered into agreements with the U.S. Treasury
Department (“UST”) under which CoBiz issued preferred shares (“Preferred
Shares”) and other securities to the UST as part of the Troubled Assets Relief
Program Capital Purchase Program (“CPP”) established under the Emergency
Economic Stabilization Act of 2008 (“EESA”).  Employee may be deemed to be a
highly compensated person subject to the executive compensation limitations

 

--------------------------------------------------------------------------------


 

set forth in Section 111 of EESA, has determined that CoBiz’s participation in
the CPP is of material benefit to Employee and agrees to abide by all existing
and future terms of EESA, and any regulations thereunder, restricting payment of
compensation to Employee.

 

(b)           EESA imposes certain restrictions on employment agreements
(including this Agreement), severance, bonus and incentive compensation, stock
options and awards, and other compensation and benefit plans and arrangements
(“Plans”) maintained by CoBiz, Company and their affiliates and requires that
such restrictions remain in place for so long as the UST holds any debt or
equity securities issued by CoBiz.  The parties hereby agree that all Plans
providing benefits to Employee shall be construed and interpreted at all times
that the UST maintains any debt or equity investment in CoBiz in a manner
consistent with EESA, and all such Plans shall be deemed to have been amended as
determined by CoBiz and Company so as to comply with the restrictions imposed by
EESA.  Employee recognizes that such changes may result in the reduction or
elimination of benefits otherwise provided to Employee under this Agreement or
any other Plan.  Notwithstanding any other terms of this Agreement or any other
Plan providing benefits to Employee, to the extent that any provision of this
Agreement or any other Plan is determined by CoBiz or Company, to be subject to
and not in compliance with EESA, including the timing, amount or entitlement of
Employee to any payment of severance, bonus or any other amounts, such
provisions shall be interpreted and deemed to have been amended to comply with
the terms of EESA.  Without limiting the foregoing, any “golden parachute
payment” or other severance payments due in connection with termination of
Employee’s employment with Company provided under this Agreement or any other
Plan, as defined for purposes of EESA, including any benefits payable under
Section 6, shall be prohibited if such termination occurs while UST holds any
debt or equity securities issued by CoBiz and it is determined that such a
payment to Employee would constitute a violation of EESA.  The parties hereto
further agree that (i) Employee shall at no time be entitled to receive any
compensation based upon incentives that encourage Employee to take unnecessary
and excessive risks on behalf of Company or CoBiz; and (ii) Employee shall
promptly repay Company, CoBiz or any other affiliated entity compensating
Employee, within thirty (30) days of demand, the amount of any bonus or
incentive compensation paid to Employee based upon statements of earnings, gains
or other criteria that are later determined by the Company or CoBiz to be
materially inaccurate.  If Employee fails to repay the Company within thirty
(30) days of demand, the Company will be entitled to recover all of its
reasonable costs and expenses, including reasonable attorneys’ fees, incurred in
connection with its efforts to collect such payment from Employee.

 

13.           Governing Law; Interpretation.  This Agreement will be governed by
and construed in accordance with the laws of the State of Colorado.  The titles
of the Sections have been inserted for convenient reference only and will not
affect the construction of this Agreement.

 

14.           Severability.  The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or unenforceability of any other
provision.  If any provision is found to be invalid or unenforceable as written,
it will be deemed modified to the minimum extent necessary to render it valid
and enforceable.

 

--------------------------------------------------------------------------------


 

15.           Benefit.  This Agreement may not be assigned by either party
without the written consent of the other, and any assignment without such
consent will be null and void; provided that the Company may assign this
Agreement, without Employee’s consent, to any successor to all or substantially
all of the Company’s business and assets or to any successor to all or
substantially all of the business and assets of the Affiliate of the Company for
which Employee primarily worked.  Subject to that limitation, this Agreement
will be binding upon and inure to the benefit of the parties and their heirs,
personal representatives, successors and assigns.

 

16.           Notices.  All notices given under this Agreement will be in
writing.  Any notice may be transmitted by any means selected by the sender.  A
notice that is mailed to a party at its address given below, registered or
certified mail, return receipt requested, with all postage prepaid, will be
deemed to have been given and received on the earlier of the date reflected on
the return receipt or the third business day after it is posted.  A notice sent
by facsimile transmission to a party at its facsimile number given below will be
deemed to have been given and received upon confirmation of transmission by the
sender’s facsimile machine.  A notice transmitted by recognized overnight
courier service to a party at its address given below will be deemed given and
received on the first business day after it is delivered to the courier.  A
notice given by any other means will be deemed given and received only upon
actual receipt.  The addresses and facsimile numbers of the parties for notice
purposes are as follows:

 

If to the Company:

 

CoBiz Bank d/b/a Colorado Business Bank

821 Seventeenth Street

Denver, CO 80202

Attn: Chief Executive Officer

Facsimile No.: (303)       -

 

If to the Employee:

 

To the address or facsimile number set forth on Exhibit A.

 

Either party may change his or its address or facsimile number for notice
purposes by written notice to the other party.

 

17.           Modification.  No failure by either party to insist upon the
strict performance of this Agreement on one or more occasions will constitute a
waiver of any right or remedy hereunder.  This Agreement may be amended, and any
right or remedy hereunder may be waived, only in a writing signed by the party
against whom the amendment or waiver is asserted.

 

18.           Waiver of Other Benefits.  Employee irrevocably waives any right
he might otherwise have to receive any severance, damages or other
post-termination payments or benefits from the Company, except for those
provided in this Agreement.  This waiver expressly includes, without limitation,
any amounts payable under any severance plan or policy adopted by the Company.

 

--------------------------------------------------------------------------------


 

19.           Survival.  The provisions of Sections 6 (insofar as they require
payments after termination) and 7 through 21 shall survive the termination of
this Agreement.

 

20.           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior and contemporaneous negotiations, understandings
and agreements with regard to the subject matter hereof, whether oral or
written.  In entering into this Agreement, neither party has made or relied upon
any representation or promise not set forth herein.

 

21.           Interpretation of Agreement.  The parties acknowledge and agree
that the terms and conditions of this Agreement have been arrived at after
thorough bargaining and negotiation, and that the Agreement shall not be
construed more strictly against one party than another merely by virtue of the
fact that it may have been prepared by one of the parties.

 

[Remainder of this page left blank intentionally.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

 

COMPANY:

 

 

 

CoBiz Bank d/b/a Colorado Business Bank

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

Scott Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TERMS OF EMPLOYMENT

 

Name of Employee:

Scott Page

 

 

Capacity(ies):

Colorado Market President

 

 

Reporting Person:

Jonathan C. Lorenz

 

 

Minimum Base Compensation:

$20,833.33 per month

 

 

Vacation:

4 weeks per year

 

 

Severance Period:

12 months following the effective date of termination of employment.

 

 

Change of Control Multiple:

2

 

 

Address and Facsimile Number of Employee:

 

 

 

 

(          )           -

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Definitions

 

“Affiliate” means, with respect to a specified Person, (i) any other Person
directly or indirectly controlling, controlled by or under common control with
the specified Person, (ii) any trust in which the specified Person holds 10% or
more of the beneficial interest, as beneficiary, settler or otherwise, (iii) any
member of the immediate family of the specified Person, (iv) any director,
executive officer, manager, member, partner or trustee of the specified Person,
or (v) any other Person in which the specified person or any Affiliate of the
specified Person owns a beneficial interest of 10% or more.

 

“Cause” for the termination by the Company of Employee’s employment means (i) a
breach by Employee of Section 7 or 8 of the Agreement, (ii) a breach of any
other provision of this Agreement by Employee which, if curable, has not been
cured within 15 days after notice from the Company, (iii) theft or embezzlement
from or other dishonesty involving the Company by Employee, (iv) the commission
by Employee of a crime involving moral turpitude or constituting a felony,
(v) gross negligence or willful misconduct with respect to Employee’s duties and
responsibilities to the Company, (vi) the willful failure or refusal of Employee
to perform his duties under this Agreement or to carry out the lawful
instructions of the Reporting Person or Board of Directors, (vii) a material
violation of the standards of conduct or code of ethics established by the
Company or (viii) Employee engages in self-dealing or attempts to obtain any
improper personal benefit or profit from the Company or any transaction in which
the Company or any Affiliate of the Company has an interest.

 

“Change of Control” means a change of control, as defined in the following
sentences, of the Company or CoBiz (as defined in Section 3(d) of the
Agreement).  Change of Control of either the Company or CoBiz (each, for the
purposes of the following events, the “Subject Entity”) shall be deemed to have
occurred if: (i) any person (as such term is defined in Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)),
other than a person who is a shareholder of the Subject Entity as of the date of
this Agreement, acquires beneficial ownership (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of 50% or more of the combined voting power of
the then outstanding voting securities of the Subject Entity; or (ii) the
individuals who were members of the Subject Entity’s Board of Directors as of
the date of this Agreement (the “Current Board Members”) cease for any reason to
constitute a majority of the Board of Directors of the Subject Entity or its
successor; provided, however, that if the election or the nomination for
election of any new director of the Subject Entity or its successor is approved
by a vote of a majority of the individuals who are Current Board Members, such
new director shall, for the purposes of this paragraph, be considered a Current
Board Member; or (iii) the Subject Entity’s shareholders approve (A) a merger or
consolidation of the Subject Entity and the shareholders of the Subject Entity
immediately before such merger or consolidation do not, immediately after such
merger or consolidation, own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such merger or consolidation in substantially the same proportion
as their ownership of the combined voting power of the outstanding securities of
the Subject Entity immediately before such merger or consolidation; or (B) a
complete liquidation or dissolution or an agreement for the sale or other
disposition of all or substantially

 

B-1

--------------------------------------------------------------------------------


 

all of the assets of the Subject Entity.  Notwithstanding the foregoing, a
Change of Control will not be deemed to have occurred: (x) solely because 50% or
more of the combined voting power of the then outstanding voting securities of
the Subject Entity are acquired by a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained for employees of
the Subject Entity or its subsidiaries; (y) if Employee agrees in writing to
waive a particular Change of Control for the purposes of this Agreement; or
(z) if the events set forth in subsections (i) and (iii) above occur among or
between Affiliates of the Company or CoBiz.

 

“Disability” has the meaning given to that term (or the most closely analogous
term) in the Company’s long-term disability insurance policy as in effect at the
relevant time.  If no such policy is in effect, “Disability” means a mental or
physical condition that prevents Employee from performing the essential
functions of his position hereunder, with or without reasonable accommodations
by the Company, as determined by the Company in its discretion.

 

“Good Reason” for the termination by Employee of his employment means
(i) Employee is removed from all of the capacities described in Exhibit A, other
than for Cause, and is not offered another position with the Company or an
Affiliate of the Company that is commensurate with Employee’s education,
experience and abilities so as to result in a material diminution of Employee’s
authority, duties or responsibilities; (ii) the Company decreases Employee’s
base compensation, unless such decrease is an amount that is less than ten
percent (10%) of the Employee’s base salary that occurs as part of a
compensation reduction instituted by the Company in good faith and which reduces
the base compensation of all similarly situated employees of the Company by a
comparable percentage to the decrease in Employee’s base compensation, or
arbitrarily and capriciously materially decreases Employee’s bonus; or (iii) the
Company transfers Employee to a location outside the metropolitan area in which
Employee’s employment was based on the date of this Agreement so as to result in
a material geographic change; provided that no such action or event shall
constitute Good Reason if Employee consents to the action or event, whether
before, at or after the time that it is taken.  Notwithstanding anything to the
contrary herein, no such action or event shall constitute Good Reason unless
Employee gives written notice to the Company within 45 days after the action or
event, which notice shall specify the action or event and indicate that Employee
believes it constitutes Good Reason as defined herein, and the Company fails to
cure the action or event within 30 days after such notice.  In addition, a
termination by Employee of his employment shall not be a termination for Good
Reason unless notice of the termination is given by Employee within 90 days
after the end of the 30-day cure period set forth in the preceding sentence.

 

“Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

B-2

--------------------------------------------------------------------------------